[termloanthirdamendmentoc001.jpg]
EXECUTION VERSION THIRD AMENDMENT TO CREDIT AGREEMENT THIRD AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”) dated as of October 21, 2019 among ROADRUNNER
TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”), each of
the Subsidiaries of the Company identified as “Subsidiary Guarantors” on the
signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “Term Administrative Agent”), each of which is a party
to the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the Term Administrative Agent are parties
to that certain Credit Agreement dated as of February 28, 2019 (as amended,
supplemented, or otherwise modified from time to time prior to this Amendment
and as in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”, and as amended by this Amendment and as may be
further amended, supplemented or otherwise modified and in effect from time to
time, the “Amended Credit Agreement”). WHEREAS, the Company and the Subsidiary
Guarantors request that the Lenders and the Term Administrative Agent amend the
Existing Credit Agreement in certain respects, and the Lenders party hereto and
the Term Administrative Agent are willing to so amend the Existing Credit
Agreement, as set forth below. NOW THEREFORE, in consideration of the foregoing
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Amendment, terms defined in the
Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. The Company, the Subsidiary
Guarantors, the Lenders and the Term Administrative Agent agree that on the
Third Amendment Effective Date, the Existing Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the changed pages (including the
Specified Disposition Summary in Schedule A) attached as Exhibit A hereto. Each
of the parties acknowledges and agrees that its obligations under the Loan
Documents are, effective as of the Third Amendment Effective Date, modified as
necessary to accommodate the amendment of the Existing Credit Agreement pursuant
hereto. Section 3. Representations and Warranties of the Loan Parties. The Loan
Parties represent and warrant to the Term Administrative Agent and the Lenders
that as of the Third Amendment Effective Date: 3.01. each of the representations
and warranties set forth in the Amended Credit Agreement and in the other Loan
Documents are true and correct in all respects (or in all material respects for
such representations and warranties that are not by their terms already
qualified as to materiality) as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all respects (or in all material
respects for such representations and warranties that are not by their terms
already qualified as to materiality) as of such earlier date, and except that
for purposes of this Section 3.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the
AmericasActive:14047748.3



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc002.jpg]
representations and warranties contained in Section 6.05(b) of the Amended
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clause (b) of Section 7.01 of the Amended Credit
Agreement; and 3.02. both immediately before and after giving effect to this
Amendment and the transactions contemplated hereby, no Default shall have
occurred and be continuing, or would result therefrom. Section 4. Conditions
Precedent to this Amendment. This Amendment shall become effective as of the
date, upon which each of the following conditions precedent shall be satisfied
or waived (the “Third Amendment Effective Date”): 4.01. Amendment. The Term
Administrative Agent shall have received counterparts of this Amendment,
executed by the Loan Parties, the Term Administrative Agent and the Required
Supermajority Lenders. 4.02. ABL Amendment. The Term Administrative Agent shall
have received a fully executed copy of the third amendment to the ABL Loan
Agreement with substantially similar amendments to this Amendment and otherwise
in form and substance acceptable to the Term Administrative Agent. 4.03.
Amendment Fee. As consideration for the agreements set forth herein, the Company
agrees to pay to the Lenders on a pro rata basis an amendment fee equal to
$100,000. 4.04. Costs and Expenses. The Company shall have paid all reasonable
and documented and invoiced out-of-pocket costs and expenses of the Term
Administrative Agent in connection with this Amendment. Section 5. Reference to
and Effect Upon the Existing Credit Agreement. 5.01. Except as specifically
amended or waived above, the Existing Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect and are hereby
ratified and confirmed. 5.02. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Term Administrative Agent or any Lender under the Existing Credit Agreement or
any Loan Document, nor constitute a waiver of any provision of the Existing
Credit Agreement or any Loan Document, except as specifically set forth herein.
Section 6. Ratification of Liability. As of the Third Amendment Effective Date,
the Company and the other Loan Parties, as debtors, grantors, pledgors,
guarantors, assignors, or in other similar capacities in which such parties
grant liens or security interests in their properties or otherwise act as
accommodation parties or guarantors, as the case may be, under the Loan
Documents to which they are a party, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which they are a party, and
ratify and reaffirm their grants of liens on or security interests in their
properties pursuant to such Loan Documents to which they are a party,
respectively, as security for the Obligations, and as of the Third Amendment
Effective Date, each such Person hereby confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Amendment, the Amended Credit Agreement or any other
Loan Document. As of the Third Amendment Effective Date, the Company and the
other Loan Parties further agree and reaffirm that the Loan Documents to which
they are parties now apply to all Obligations as defined in the Amended Credit
Agreement (including, without limitation, all 2 AmericasActive:14047748.3



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc003.jpg]
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Amendment, the Amended Credit Agreement or any other Loan
Document). As of the Third Amendment Effective Date, the Company and the other
Loan Parties (a) further acknowledge receipt of a copy of this Amendment, (b)
consent to the terms and conditions of same, and (c) agree and acknowledge that
each of the Loan Documents to which they are a party remain in full force and
effect and is hereby ratified and confirmed. Section 7. Miscellaneous. Except as
herein provided, the Existing Credit Agreement shall remain unchanged and in
full force and effect. This Amendment is a Loan Document for all purposes of the
Amended Credit Agreement. This Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Amendment are for reference only and shall not affect the construction of this
Amendment. Section 8. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ILLINOIS. Section 9. Release and Waiver. The Loan
Parties each do hereby release the Term Administrative Agent and each of the
Lenders and each of their officers, directors, employees, agents, attorneys,
personal representatives, successors, predecessors and assigns from all manner
of actions, cause and causes of action, suits, deaths, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, whatsoever, in law or in equity, and particularly, without limiting the
generality of the foregoing, in connection with the Amended Credit Agreement and
the other Loan Documents and any agreements, documents and instruments relating
to the Amended Credit Agreement and the other Loan Documents and the
administration of the Amended Credit Agreement and the other Loan Documents, all
indebtedness, obligations and liabilities of the Loan Parties to the Term
Administrative Agent or any Lender and any agreements, documents and instruments
relating to the Amended Credit Agreement and the other Loan Documents
(collectively, the “Claims”), which the Loan Parties now have against the Term
Administrative Agent or any Lender or ever had, or which might be asserted by
their heirs, executors, administrators, representatives, agents, successors, or
assigns based on any Claims which exist on or at any time prior to the date of
this Amendment. The Loan Parties expressly acknowledge and agree that they have
been advised by counsel in connection with this Amendment and that they each
understand that this Section 9 constitutes a general release of the Term
Administrative Agent and the Lenders and that they each intend to be fully and
legally bound by the same. The Loan Parties further expressly acknowledge and
agree that this general release shall have full force and effect notwithstanding
the occurrence of a breach of the terms of this Amendment or an Event of Default
or Default under the Amended Credit Agreement. [signature pages follow] 3
AmericasActive:14047748.3



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc004.jpg]




--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc005.jpg]




--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc006.jpg]
TERM ADMINISTRATIVE AGENT: BMO HARRIS BANK N.A., as Term Administrative Agent
By: Name: Isabella Battista Title: Director LENDERS: BMO HARRIS BANK N.A., as a
Lender By: Name: Isabella Battista Title: Director [Signature Page to RRTS Third
Amendment]



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc007.jpg]




--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc008.jpg]
EXHIBIT A Changed pages to Credit Agreement [Attached.]



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc009.jpg]
EXECUTION VERSION CONFORMED THROUGH SECONDTHIRD AMENDMENT, DATED SEPTEMBER
13OCTOBER 21, 2019 CREDIT AGREEMENT Dated as of February 28, 2019 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., as a Borrower and THE SUBSIDIARIES OF
ROADRUNNER TRANSPORTATION SYSTEMS, INC. SIGNATORY HERETO AS SUBSIDIARY
GUARANTORS, each as a Guarantor, and CERTAIN FINANCIAL INSTITUTIONS, as Lenders,
and BMO HARRIS BANK N.A., as Administrative Agent, and BMO CAPITAL MARKETS
CORP., as Lead Arranger and Book Runner AmericasActive:14048044.114048044.6



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc010.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 36 1.03 Accounting Terms 3637 1.04
Uniform Commercial Code 3738 1.05 Rounding 3738 1.06 Times of Day 3738 1.07
Reserved. 3738 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 3738 2.01 Loan
Commitments 3738 2.02 Borrowings, Conversions and Continuations of Loans 39 2.03
Reserved 4041 2.04 Reserved 4041 2.05 Repayment of Loans 4041 2.06 Prepayments
4142 2.07 Termination or Reduction of Commitments 45 2.08 Interest 4546 2.09
Fees 46 2.10 Computation of Interest and Fees 4647 2.11 Evidence of Debt 4647
2.12 Payments Generally; the Administrative Agent’s Clawback 47 2.13 Sharing of
Payments by Lenders 4849 2.14 Reserved 4950 2.15 Nature and Extent of Each
Borrower’s Liability 4950 2.16 Reserved. 5253 2.17 Defaulting Lenders 5253 2.18
Reserved 5354 2.19 Designation of Subsidiaries as Unrestricted Subsidiaries 5354
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 54 3.01 Taxes 54 3.02
Illegality 5758 3.03 Inability to Determine Rates; Discontinuation of LIBOR 58
3.04 Increased Costs; Reserves on LIBOR Loans 59 3.05 Compensation for Losses
6061 i



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc011.jpg]
3.06 Mitigation Obligations; Replacement of Lenders 6061 ARTICLE IV SECURITY AND
ADMINISTRATION OF COLLATERAL 6162 4.01 Security 6162 4.02 Collateral
Administration 6162 4.03 After Acquired Property; Further Assurances 6364 4.04
Cash Management 6465 4.05 Information Regarding Certain Collateral 6566 ARTICLE
V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 6566 5.01 Conditions of Initial
Credit Extension 6566 5.02 Conditions to all Credit Extensions 6869 ARTICLE VI
REPRESENTATIONS AND WARRANTIES 69 6.01 Existence, Qualification and Power 69
6.02 Authorization; No Contravention 6970 6.03 Governmental Authorization; Other
Consents 6970 6.04 Binding Effect 6970 6.05 Financial Statements; No Material
Adverse Effect 6970 6.06 Litigation 7071 6.07 No Default 7071 6.08 Ownership of
Property; Liens 7071 6.09 Environmental Compliance 71 6.10 Insurance 7172 6.11
Taxes 72 6.12 ERISA Compliance 7273 6.13 Subsidiaries and Equity Interests 73
6.14 Margin Regulations; Investment Company Act 7374 6.15 Disclosure 7374 6.16
Compliance with Laws 7374 6.17 Intellectual Property; Licenses, Etc 7374 6.18
Labor Matters 74 6.19 Deposit Accounts, Securities Accounts and Commodity
Accounts 7475 6.20 Reserved 7475 6.21 Anti-Terrorism Laws and Foreign Asset
Control Regulations 7475 6.22 Brokers 76 6.23 Customer and Trade Relations 76
6.24 Material Contracts 7677 6.25 Casualty 7677 ii



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc012.jpg]
6.26 Senior Indebtedness 7677 6.27 Relations with Vendors and Customers 7677
6.28 Aircraft Parts 7677 6.29 Rolling Stock 77 6.30 Aircraft Matters. 7778 6.31
Reserved. 78 ARTICLE VII AFFIRMATIVE COVENANTS 7879 7.01 Financial Statements
7879 7.02 Other Information 7980 7.03 Notices 81 7.04 Payment of Obligations 82
7.05 Preservation of Existence, Etc 82 7.06 Maintenance of Properties 8283 7.07
Maintenance of Insurance; Condemnation Proceeds 8283 7.08 Compliance with Laws
8384 7.09 Books and Records 84 7.10 Inspection Rights and Appraisals; Meetings
with the Administrative Agent 84 7.11 Use of Proceeds 8485 7.12 New Subsidiaries
85 7.13 Compliance with ERISA 86 7.14 Further Assurances 86 7.15 Licenses 8687
7.16 Environmental Laws 8687 7.17 Leases, Mortgages and Third-Party Agreements
8687 7.18 Material Contracts 8788 7.19 Treasury Management and Other Services
8788 7.20 Reserved. 8788 7.21 Post-Closing Agreements 8788 7.22 Beneficial
Ownership Regulation 88 ARTICLE VIII NEGATIVE COVENANTS 8889 8.01 Indebtedness
8889 8.02 Liens 9092 8.03 Investments 9293 8.04 Fundamental Changes 9394 8.05
Dispositions 9495 8.06 Restricted Payments 9596 iii



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc013.jpg]
8.07 Change in Nature of Business 9596 8.08 Transactions with Affiliates 9596
8.09 Burdensome Agreements 9597 8.10 Use of Proceeds 9697 8.11 Prepayment of
Indebtedness; Amendment to Material Agreements 9697 8.12 Reserved. 9798 8.13
Creation of New Subsidiaries 9798 8.14 Securities of Subsidiaries 9798 8.15 Sale
and Leaseback 9798 8.16 Organization Documents; Fiscal Year 9799 8.17 Reserved.
9799 8.18 Anti-Money Laundering and Terrorism Laws and Regulations 9799 8.19
Economic Sanctions Laws and Regulations 9899 8.20 Reserved. 9899 8.21 Aircraft
Operations 9899 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 98100 9.01 Events of
Default 98100 9.02 Remedies Upon Event of Default 100102 9.03 Application of
Funds 101102 ARTICLE X ADMINISTRATIVE AGENT 103104 10.01 Appointment and
Authority 103104 10.02 Rights as a Lender 103105 10.03 Exculpatory Provisions
103105 10.04 Reliance by the Administrative Agent 104106 10.05 Delegation of
Duties 104106 10.06 Resignation of the Administrative Agent 105106 10.07
Non-Reliance on the Administrative Agent and Other Lenders 105107 10.08 No Other
Duties, Etc 106107 10.09 The Administrative Agent May File Proofs of Claim;
Credit Bidding 106107 10.10 Collateral Matters 107108 10.11 Other Collateral
Matters 107109 10.12 Credit Product Arrangement Provisions 108109 ARTICLE XI
MISCELLANEOUS 108110 11.01 Amendments, Etc 108110 11.02 Notices; Effectiveness;
Electronic Communication 111112 11.03 No Waiver; Cumulative Remedies 113114 iv



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc014.jpg]
11.04 Expenses; Indemnity; Damage Waiver 113115 11.05 Marshalling; Payments Set
Aside 115117 11.06 Successors and Assigns 116117 11.07 Treatment of Certain
Information; Confidentiality 120122 11.08 Right of Setoff 121122 11.09 Interest
Rate Limitation 121123 11.10 Counterparts; Integration; Effectiveness 122123
11.11 Survival 122123 11.12 Severability 122124 11.13 Replacement of Lenders
122124 11.14 Governing Law; Jurisdiction; Etc 123125 11.15 Waiver of Jury Trial
124126 11.16 Electronic Execution of Assignments and Certain Other Documents
124126 11.17 USA PATRIOT Act Notice 125126 11.18 No Advisory or Fiduciary
Responsibility 125126 11.19 Attachments 125127 11.20 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 125127 ARTICLE XII CONTINUING GUARANTY
127129 12.01 Guaranty 127129 12.02 Rights of Lenders 127129 12.03 Certain
Waivers 128129 12.04 Obligations Independent 128130 12.05 Subrogation 128130
12.06 Termination; Reinstatement 128130 12.07 Subordination 128130 12.08 Stay of
Acceleration 129130 12.09 Condition of Borrowers 129130 12.10 Keepwell 129131 v



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc015.jpg]
SCHEDULES 1.01 [Reserved] 1.02 Unrestricted Subsidiaries 1.03(a) Term Loan A
Equipment 1.03(b) Term Loan B Equipment 1.04 [Reserved] 2.01 Commitments and
Applicable Percentages 4.05 Information Regarding Collateral 6.06 Litigation
6.08 Owned and Ground Lease Real Property 6.09 Environmental Matters 6.10
Insurance 6.12 Pension Plans 6.13 Subsidiaries and Equity Interests 6.18 Labor
Matters 6.19 Deposit Accounts, Securities Accounts and Commodity Accounts 6.24
Material Contracts 6.28 Aircraft Parts Locations 6.29(a) Rolling Stock 6.29(b)
Rolling Stock Locations 6.30(a) Aircraft 6.30(b) Aircraft Locations 7.21
Post-Closing Agreements 8.01 Existing Indebtedness 8.02 Existing Liens 8.03
Existing Investments 8.08 Transactions with Affiliates 11.02 Addresses for
Notices 11.06 Disqualified Institutions A Specified Disposition Summary EXHIBITS
Form of A-1 Term Loan A Note A-2 Term Loan A FILO Note A-3 Term Loan B Note A-4
CapX Loan Note B Compliance Certificate C Security Agreement D Assignment and
Assumption Agreement E Joinder Agreement vi



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc016.jpg]
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Arranger” means
BMO Capital Markets Corp.. “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an Eligible Assignee (with the consent
of any party whose consent is required by Section 11.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent. “Assumed Indebtedness” means Indebtedness
of a Person which is (a) in existence at the time such Person becomes a
Subsidiary or (b) assumed in connection with an Investment in or Acquisition of
such Person, and which, in each case, (i) has not been incurred or created in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary, (ii) only such Person (or its Subsidiaries so acquired) are obligors
with respect to such Indebtedness, (iii) such Indebtedness is not a revolving
loan facility; and (iv) such Indebtedness is not secured by any Liens on
Accounts or Aircraft Parts. “Attributable Indebtedness” means, on any date, (a)
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease, and
(c) in respect of any sale and leaseback transaction, the present value
(discounted at the implied interest rate in such transaction compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended). “Audited Financial Statements” means the
audited Consolidated balance sheet of the Company and its Subsidiaries as of
December 31, 2017 and the related Consolidated statement of operations,
stockholders’ investment and cash flows for the fiscal year of the Company and
its Subsidiaries then ended, including the notes thereto. “Auditor” has the
meaning specified in Section 7.01(a). “Availability Period” means in respect of
the CapX Facility, the period from the Effective Date to the earliest of (i) the
date that is five (5) years after the Effective Date, (ii) the Maturity Date,
(iii) the date on which the CapX Loans under this Agreement have been declared
or have automatically become due and payable (whether by acceleration or
otherwise), (iv) the Third Amendment Effective Date and (ivv) the date on which
the CapX Commitment is terminated pursuant to Section 2.07. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. 4



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc017.jpg]
purposes of compliance with Section 8.03, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon (and without adjustment by reason of the financial condition of
such other Person) and shall, if made by the transfer or exchange of property
other than cash, be deemed to have been made in an original principal or capital
amount equal to the Fair Market Value of such property at the time of such
transfer or exchange. “IP Rights” rights of any Person to use any Intellectual
Property. “Joinder” means a joinder agreement substantially in the form of
Exhibit E to this Agreement. “Junior Lien Credit Agreement” means a credit
agreement, among certain of the Loan Parties and certain of the Permitted
Holders, as may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof and the terms of the Junior
Lien Intercreditor Agreement. “Junior Lien Debt” means the Indebtedness
evidenced by the Junior Lien Credit Agreement. “Junior Lien Documents” means the
Junior Lien Credit Agreement and all other security agreements, indentures,
pledge agreements and other agreements, instruments and documents heretofore or
hereafter executed or in connection with the Junior Lien Credit Agreement.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Borrower, the Administrative Agent
and the Required Lenders, as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof. “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. “Leasing Services” has the meaning specified in the definition
of Treasury Management and Other Services. “Lender” has the meaning specified in
the introductory paragraph hereto. “Lending Office” means, as to any Lender, the
office or offices of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as a Lender may
from time to time notify the Borrower Agent and the Administrative Agent. “LIBOR
Loan” means a Loan that bears interest a rate based on clause (a) of the
definition of “LIBOR Rate.” “LIBOR Rate” means: (a) for any Interest Period with
respect to a LIBOR Loan, the rate per annum equal to (but in no event less than
zero) (i) the ICE Benchmark Administration (or the successor thereto if the ICE
Benchmark Administration is no longer making the LIBOR Rate available) LIBOR
Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE 21



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc018.jpg]
“Secured Party” means (a) each Lender, (b) each Credit Product Provider, (c) the
Administrative Agent, (d) the Arranger and (e) the successors and assigns of
each of the foregoing. “Secured Party Expenses” has the meaning specified in
Section 11.04(a). “Securities Laws” means the Securities Act of 1933, the
Exchange Act, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
“Security Agreement” means the Pledge and Security Agreement and Irrevocable
Proxy dated as of the Effective Date by the Loan Parties and the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit C. “Security Instruments” means, collectively or individually as the
context may indicate, the Security Agreement, the Control Agreements, the
Aircraft Mortgages, the Aircraft Related Documents, the Mortgages, the Mortgage
Related Documents, the Copyright Security Agreement, the Trademark Security
Agreement, the Patent Security Agreement, each Lien Waiver and all other
agreements (including securities account control agreements), instruments and
other documents, whether now existing or hereafter in effect, pursuant to which
any Loan Party or other Person shall grant or convey to the Administrative Agent
or the Lenders a Lien in property as security for all or any portion of the
Obligations. “Solvent” means, as to any Person, such Person (a) owns property or
assets whose fair salable value is greater than the amount required to pay all
of its debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (b) owns property or assets whose present fair salable value (as
defined below) is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such Person
as they become absolute and matured; (c) is able to pay all of its debts as they
mature; (d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability. “Specified Debt Payment” means any
prepayment of Indebtedness made pursuant to Section 8.11(a)(v). “Specified
Dispositions” means those certain Dispositions described in Schedule A.
“Specified Investment” means any Investment made pursuant to Section 8.03(l).
“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)). “Specified Restricted Payment” means any Restricted Payment
pursuant to Section 8.06(e) or (f). 31



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc019.jpg]
“Term Loan Priority Account” has the meaning specified in Section 7.21(f). “Term
Loan Priority Collateral” has the meaning given such term in the Intercreditor
Agreement. “Third Amendment Effective Date” means October 21, 2019. “Threshold
Amount” means $10,000,000. “Total Credit Exposure” means, as to any Lender at
any time, the unused outstanding Commitments of such Lender and the Credit
Exposure of such Lender at such time. “Trade and Replacement Plan” means any
plan or program providing for the trade or replacement of Rolling Stock. “Trade
Date” has the meaning specified in Section 11.06(i)(a). “Trademark Security
Agreement” means any trademark security agreement pursuant to which any Loan
Party assigns to the Administrative Agent, for the benefit of the Secured
Parties, such Person’s interest in its trademarks as security for the
Obligations. “Tranche A Lenders” means, collectively, Tranche A Term Lenders and
Tranche A FILO Lenders. “Tranche A Loans” means, collectively, Tranche A Term
Loans and Tranche A FILO Term Loans. “Tranche A Term Borrowing” means a
borrowing consisting of simultaneous Tranche A Term Loans of the same Type and,
in the case of LIBOR Loans, having the same Interest Period, made by each of the
Tranche A Term Lenders pursuant to Section 2.02. “Tranche A Term Credit
Exposure” means, as to any Lender at any time, the aggregate principal amount at
such time of its outstanding Tranche A Term Loans. “Tranche A Term Lender” means
each Lender that has a Tranche A Term Loan Commitment or, following termination
of the Tranche A Term Loan Commitments, has Tranche A Term Credit Exposure.
“Tranche A Term Loan” means a Base Rate Loan or a LIBOR Loan made to the
Borrowers pursuant to Section 2.01(b). “Tranche A Term Loan Commitment” means,
as to each Tranche A Term Lender, its obligation to make Tranche A Term Loans to
the Borrowers pursuant to Section 2.01(b) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche A Term Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Tranche A Term Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Tranche A Term Loan Commitment for all
Tranche A Term Lenders is $40,357,469. “Tranche A Term Loan Facility” means the
facility described in Section 2.01(b), providing for Tranche A Term Loans to the
Borrowers. 34



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc020.jpg]
party and the funding of the Term Loan Credit Facilities and (c) the payment in
full and cancellation of the Existing Credit Facility. “Treasury Management and
Other Services” means (a) all arrangements for the delivery of treasury and cash
management services, (b) all commercial credit card, purchase card, p-card and
merchant card services; and (c(c) leasing arrangement and services (including
equipment leasing) (“Leasing Services”); and (d) all other banking products or
services, including trade and supply chain finance services, in each case, to or
for the benefit of any Loan Party or an Affiliate of any Loan Party which are
entered into or maintained with a Lender or an Affiliate of a Lender and which
are not prohibited by the express terms of the Loan Documents. “Type” means,
with respect to a Loan, its character as a Base Rate Loan or a LIBOR Loan. “UCC”
means the Uniform Commercial Code as in effect from time to time in the State of
Illinois; provided that if, with respect to any financing statement or by reason
of any mandatory provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Administrative Agent
pursuant to any applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than Illinois,
the term “UCC” shall also include the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of this
Agreement, each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection. “United States” and “U.S.”
mean the United States of America. “Unrestricted Subsidiary” means any
Subsidiary of the Company that has been designated as an Unrestricted Subsidiary
in accordance with Section 6.13. Each UnrestrictedNo Subsidiary as of the
Company is an Unrestricted Subsidiary as of the Third Amendment Effective Date
is listed on Schedule 1.02 heretoand none shall be designated as an Unrestricted
Subsidiary thereafter. “Unused Fee” has the meaning specified in Section
2.09(b). “Unused Fee Rate” means a per annum rate equal to 0.50%. “U.S. Economic
Sanctions” shall have the meaning specified in Section 6.21. “U.S. Person” means
any Person that is a “United States Person” as defined in Section 7701(a)(30) of
the Code. “Used CapX Equipment” means CapX Equipment consisting of used trailers
that are (i) currently being leased by a Loan Party and (ii) less than 60 months
old. “Vehicle Title Custodial Agreement” means the Collateral Agency Agreement
dated as of the Effective Date among the Loan Parties, the Vehicle Title Service
Provider and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent. “Vehicle Title Service Provider” means Corporation Service
Company, or any successor provider appointed by the Administrative Agent.
“Voting Stock” means in relation to a Person, shares of Equity Interests
entitled to vote generally in the election of directors to the board of
directors or equivalent governing body of such Person. 36



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc021.jpg]
(vi) each CapX Loan shall not exceed (A) with respect to New CapX Equipment, 85%
of the Cost of such New CapX Equipment to be financed by such CapX Loan and (B)
with respect to Used CapX Equipment, 85% of the NOLV of such Used CapX Equipment
to be financed by such CapX Loan. It is understood and agreed that the Company
will deliver to the Administrative Agent the information required above,
together with such additional information regarding the CapX Equipment that the
Administrative Agent reasonably requests, and such information shall be provided
at least 10 days (or such shorter period, as the Administrative Agent shall
agree) prior to the making of any CapX Loan. Upon the making of a CapX Loan, a
portion of the CapX Commitment shall expire upon funding in an amount equal to
the funded CapX Loan. No more than ten (10) CapX Loans shall be made during the
term of this Agreement. Notwithstanding anything to the contrary, CapX Loans
shall not be available during the period commencing on the First Amendment
Effective Date and continuing until the Administrative Agent’s receipt of the
December 1, 2019 quarterly amortization payments pursuant to Section 2.05.
Notwithstanding the foregoing, or anything else herein to the contrary, the
Administrative Agent, the CapX Lenders and the Loan Parties hereby acknowledge
and agree that from and after the Third Amendment Effective Date, the Borrower
shall not be entitled to request, and no CapX Lender shall be required or
permitted to make, any new CapX Loans. (f) [Reserved]. 2.02 Borrowings,
Conversions and Continuations of Loans. (a) Each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of LIBOR Loans shall be
made upon the Borrower Agent’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of LIBOR
Loans or of any conversion of LIBOR Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower Agent pursuant to this Section 2.02(a) must be promptly confirmed
in writing by a Responsible Officer of the Borrower Agent. Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a principal amount of
$500,000 or a whole multiple of $50,000 in excess thereof. Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each such notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
Tranche A Term Borrowing, a Tranche A FILO Term Borrowing, a Tranche B Term
Borrowing or a CapX Borrowing, (ii) the principal amount of Loans to be
borrowed, converted or continued, (iii) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (iv) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day) and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrowers fail to specify a Type of Loan or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Loans. If the Borrowers request a Borrowing of, conversion to, or
continuation of LIBOR Loans in any such Committed Loan Notice, but fail to
specify an Interest Period, they will be deemed to have specified an Interest
Period of one month. (b) Following receipt of a Committed Loan Notice for a
Facility, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage under such Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the 40



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc022.jpg]
insurance event is less than $1,000,000100,000, at the month end immediately
following) receipt thereof by such Person, first, to the principal repayment
installments of the Tranche A Term Loans, in the inverse order of maturity
against the remaining scheduled principal payments (or ratably to all remaining
scheduled principal payments in the case of a Disposition in connection with the
sale of a business), second, to the principal repayment installments of the
Tranche A FILO Term Loans, and third, to the principal repayment installments of
the Tranche B Term Loans and the CapX Loans, in the inverse order of maturity
against the remaining scheduled principal payments (or ratably to all remaining
scheduled principal payments in the case of a Disposition in connection with the
sale of a business). (B) Term Loan B Equipment. If a Disposition or insurance
event occurs with respect to any Term Loan B Equipment, the Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds immediately upon (or, if the realization by such Person of Net Cash
Proceeds for any such Disposition or insurance event is less than
$1,000,000100,000, at the month end immediately following) receipt thereof by
such Person, first, to the principal repayment installments of the Tranche B
Term Loans, in the inverse order of maturity against the remaining scheduled
principal payments (or ratably to all remaining scheduled principal payments in
the case of a Disposition in connection with the sale of a business) and second,
to the principal repayment installments of the Tranche A Loans and the CapX
Loans, in the inverse order of maturity against the remaining scheduled
principal payments (or ratably to all remaining scheduled principal payments in
the case of a Disposition in connection with the sale of a business). Any
prepayment of the Tranche A Loans shall be applied first to the Tranche A Loans
that are not Tranche A FILO Term Loans until repaid in full, and then to Tranche
A FILO Term Loans. (C) CapX Equipment. If a Disposition or insurance event
occurs with respect to any CapX Equipment, the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
immediately upon (or, if the realization by such Person of Net Cash Proceeds for
any such Disposition or insurance event is less than $1,000,000100,000, at the
month end immediately following) receipt thereof by such Person, first, to the
principal repayment installments of the CapX Loan to which such CapX Equipment
relates, in the inverse order of maturity against the remaining scheduled
principal payments (or ratably to all remaining scheduled principal payments in
the case of a Disposition in connection with the sale of a business) and second,
ratably to the principal repayment installments of the Tranche A Loans and the
Tranche B Term Loans, in the inverse order of maturity against the remaining
scheduled principal payments (or ratably to all remaining scheduled principal
payments in the case of a Disposition in connection with the sale of a
business). Any prepayment of the Tranche A Loans shall be applied first to the
Tranche A Loans that are not Tranche A FILO Term Loans until repaid in full, and
then to Tranche A FILO Term Loans. (D) Other Property. If a Disposition or
insurance event occurs with respect to any property (other than Term Loan A
Equipment, Term Loan B Equipment and CapX Equipment) of any Loan Party or any of
its Restricted Subsidiaries (other than any Disposition of property permitted by
Section 8.05(a), Section 8.05(l) or Section 8.05(m)) which results in the
realization by such Person of Net Cash Proceeds in excess of $1,000,000100,000
for any such Disposition and insurance events or $1,000,000100,000 in the
aggregate for all such Dispositions and insurance events in any fiscal year, the
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
such 44



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc023.jpg]
excess Net Cash Proceeds immediately upon receipt thereof by such Person,
ratably to the principal repayment installments of the Tranche A Loans, Tranche
B Term Loans and the CapX Loans, in the inverse order of maturity against the
remaining scheduled principal payments (or ratably to all remaining scheduled
principal payments in the case of a Disposition in connection with the sale of a
business). Any prepayment of the Tranche A Loans shall be applied first to the
Tranche A Loans that are not Tranche A FILO Term Loans until repaid in full, and
then to Tranche A FILO Term Loans. (ii) Appraisals. If at any time after an
appraisal of the Term Loan A Equipment the outstanding principal amount of the
Tranche A Term Loans is in excess of 85% of the NOLV of the Term Loan A
Equipment as determined by an appraisal prior to the Effective Date, the
Borrowers shall promptly prepay the Tranche A Term Loans in an aggregate amount
equal to such excess. (iii) BMO as Administrative Agent and Lender. To the
extent that BMO is a Lender hereunder, if at any time prior to the Maturity Date
(a) BMO voluntarily ceases to be both the ABL Agent and an ABL Lender under the
ABL Loan Agreement pursuant to Section 10.06 or 11.06(b) of the ABL Loan
Agreement, respectively or (b) BMO ceases to be both the ABL Agent and an ABL
Lender under the ABL Loan Agreement for any other reason, then (i) with respect
to clause (a), the Borrowers shall prepay all outstanding Obligations, together
with any applicable prepayment premium, within 30 days of the date on which BMO
ceases to be the ABL Agent and an ABL Lender under the ABL Loan Agreement or
(ii) with respect to clause (b), the Borrowers shall prepay all outstanding
Obligations, together with any applicable prepayment premium, within 3 Business
Days of the date on which BMO ceases to be the ABL Agent and an ABL Lender under
the ABL Loan Agreement. (c) Application of Mandatory Prepayments. Subject to
Section 9.03: (i) Generally. Subject to Section 2.17, prepayments shall be paid
to the Lenders in accordance with their respective Applicable Percentage in
respect of the relevant Facilities. (ii) [Reserved]. (d) Reinvestment.
Notwithstanding the foregoing, with respect to any Net Cash Proceeds less than
$10,000,0005,000,000 realized in connection with a Disposition or insurance
event, in each case. described in Section 2.06(b)(i)(D), at the election of the
Borrowers (as notified by the Borrower Agent to the Administrative Agent on or
prior to the date of such Disposition or insurance event or receipt of proceeds)
and so long as no Default shall have occurred and be continuing, such Loan Party
or such Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets within 180 days after the receipt of such Net Cash
Proceeds (the consummation of such reinvestment to be certified by the Borrowers
in writing to the Lender within such period); provided, however, that any Net
Cash Proceeds not so reinvested in excess of $250,000 in any fiscal year shall
be immediately applied to the prepayment of the Loans as set forth in Section
2.06(c). If Administrative Agent, after consultation with the Borrowers agrees
in its reasonable discretion to permit such repair or replacement, such amount
shall, unless an Event of Default is in existence, be remitted to Borrowers for
use in replacing or repairing the Collateral so Disposed of or subject to an
insurance event at such time and in such amounts as the Administrative Agent may
determine in its reasonable credit judgment. If Administrative Agent declines to
permit such repair or replacement in its reasonable discretion within such 180
day period, such amount shall be applied to the Loans in the manner otherwise
specified in this Section 2.06(d). 45



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc024.jpg]
Agent of any default by the applicable Loan Party or Restricted Subsidiary with
respect to such leases or mortgages, deeds of trust or similar security
documents and (iii) promptly cure any such default by the applicable Loan Party
or Restricted Subsidiary. If any such default is not so cured, each Loan Party
hereby authorizes the Administrative Agent (as its non-fiduciary agent and on
its behalf) to, if elected by the Administrative Agent in its reasonable
discretion, make such payments and/or take such other actions as the
Administrative Agent may elect in order to cure any such default (whether or not
an Event of Default under this Agreement exists at such time). Each Loan Party
agrees that the Administrative Agent shall have no obligation to exercise any
right to cure hereunder, whether or not such right is exercised on any one or
more occasions. 7.18 Material Contracts. Perform and observe all the payment
terms and other material terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do any of the foregoing, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
7.19 Treasury Management and Other Services. Each Loan Party shall maintain its
lockboxes, Deposit Accounts (other than Excluded Deposit Accounts) and primary
disbursement accounts exclusively with BMO, and shall utilize BMO or Wells Fargo
Bank, National Association for other Treasury Management and Other Services
(other than Leasing Services which, for the avoidance of doubt, may be with any
Person). 7.20 Reserved. 7.21 Post-Closing Agreements. Notwithstanding anything
to the contrary herein or in any other Loan Document, execute and deliver the
documents and complete the tasks set forth below as soon as reasonably
practicable, but in any event within the time limit specified below, or such
later date as the Administrative Agent agrees to in writing: (a) No later than
April 30, 2019, (i) execute and deliver a Control Agreement with respect to each
Deposit Account listed on part (a) of Schedule 6.19, other than Excluded Deposit
Accounts, which shall include all lockboxes and related lockbox accounts used
for the collection of Accounts, or (ii) close any such Deposit Account (other
than any Excluded Deposit Account) that is not subject to a Control Agreement.
(b) No later than April 30, 2019, (i) execute and deliver a Control Agreement
with respect to each Securities Account and Commodity Account listed on part (b)
of Schedule 6.19, or (ii) close any such Securities Account or Commodity Account
that is not subject to a Control Agreement. (c) No later than April 30, 2019,
execute and deliver Aircraft Mortgages granting a first priority lien in favor
of the Administrative Agent, together with each Aircraft Related Document, with
respect to each Aircraft constituting Term Loan Equipment. (d) No later than
April 30, 2019, transfer any disbursement accounts to BMO. 89



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc025.jpg]
(o) Indebtedness incurred in connection with any Permitted Earn-Out Payment; (p)
Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with Dispositions permitted
under Section 8.05(b); (q) Without duplication of Indebtedness permitted under
Section 8.01(i)(iii) above, Indebtedness incurred in connection with the
financing of insurance premiums in the Ordinary Course of Business; (r)
Contingent Obligations arising under indemnity agreements to title insurers to
cause such title insurers to issue to the Administrative Agent and/or for the
benefit of providers of ABL Obligations title insurance policies; (s) Contingent
Obligations related to guaranty obligations of the Company or any of its
Subsidiaries with respect to operating leases of the Company’s Domestic
Subsidiaries for terminal facilities and other contract obligations (other than
Indebtedness) of the Company’s Domestic Subsidiaries not prohibited by this
Agreement so long as the same remain Contingent Obligations; (t) Contingent
Obligations arising with respect to customary indemnification obligations in
favor of sellers in connection with Permitted Acquisitions; (u) Indebtedness or
Contingent Obligations related to co-borrower or guaranty obligations of the
Company or its Subsidiaries with respect to loans obtained by independent
contractors of the Company or its Subsidiaries for the purpose of such
independent contractor acquiring trucks or trailers; provided that the aggregate
amount of all such Indebtedness or Contingent Obligations, together with the
aggregate amount of Investments permitted under Section 8.03(i), shall not
exceed $15,000,000 at any one time outstanding; (v) Assumed Indebtedness;
provided that the aggregate amount of such Assumed Indebtedness does not exceed
$7,500,000 in the aggregate at any time outstanding; (w) Refinancing
Indebtedness; (x) Without duplication of Indebtedness permitted under Section
8.01(f) above, Attributable Indebtedness; provide that the aggregate amount of
such Attributable Indebtedness does not exceed $10,000,000 at any time
outstanding; (y) Indebtedness under the Acceptable Letter of Credit
Reimbursement Agreement (as defined in the ABL Loan Agreement); and (z) Junior
Lien Debt; provided that (i) the aggregate principal amount of such Junior Lien
Debt (excluding any increase to such principal amount pursuant to any interest
paid in kind) together with any Indebtedness incurred pursuant to clauses (aa)
and (bb) below does not exceed $100,000,000 in the aggregate at any time
outstanding, (ii) such Indebtedness is subject to the Junior Lien Intercreditor
Agreement, (iii) the Junior Lien Credit Agreement and the Junior Lien
Intercreditor Agreement shall be executed no later than November 7, 2019, (iv)
such Indebtedness has a final maturity at least 180 days after the Maturity
Date, (v) no interest (other than interest paid in kind) on such Indebtedness
may be paid prior to repayment in full of the Obligations unless the Payment
Conditions are satisfied with respect thereto, (vi) no principal amount of such
Indebtedness may be voluntarily or mandatorily prepaid prior to repayment in
full of the Obligations; provided, that the Indebtedness permitted by this
clause (z) may be refinanced at any time by other Indebtedness permitted by this
clause (z), (vii) such Indebtedness shall not 92



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc026.jpg]
be secured by property other than the Collateral, (viii) such Indebtedness shall
not at any time be incurred or guaranteed by any Person other than a Loan Party
and (ix) such Indebtedness shall be on terms, taken as a whole (other than
interest rates, rate floors, fees and optional repayment or redemption terms)
not materially more restrictive to the Loan Parties than the terms of this
Agreement and it shall be subject to customary 10% cushions; (aa) unsecured
Indebtedness; provided that (i) the aggregate principal amount of such
Indebtedness (excluding any increase to such principal amount pursuant to any
interest paid in kind) together with any Indebtedness incurred pursuant to
clauses (z) and (bb) does not exceed $100,000,000 in the aggregate at any time
outstanding, (ii) such Indebtedness has a final maturity at least 180 days after
the Maturity Date, (iii) no interest (other than interest paid in kind) on such
Indebtedness may be paid prior to repayment in full of the Obligations, (iv) no
principal amount of such Indebtedness may be voluntarily or mandatorily prepaid
prior to repayment in full of the Obligations; provided, that the Indebtedness
permitted by this clause (aa) may be refinanced at any time by other
Indebtedness permitted by clauses (z) or (aa) of this Section 8.01, (v) such
Indebtedness shall not at any time be incurred or guaranteed by any Person other
than a Loan Party and (vi) the notes, agreements or other documents evidencing
such Indebtedness shall acknowledge the restrictions in this clause (aa); and
(bb) (z) Otherother unsecured Indebtedness; provided that the aggregate
principal amount of such other unsecured Indebtedness (excluding any increase to
such principal amount pursuant to any interest paid in kind) (i) does not exceed
$20,000,000 and (ii) together with any Indebtedness incurred pursuant to clause
(z) and (aa) above does not exceed $100,000,000 in the aggregate at any time
outstanding. 8.02 Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively, “Permitted Liens”): (a) Liens
pursuant to any Loan Document; (b) Liens existing on the Effective Date as
described on Schedule 8.02 (setting forth, as of the Effective Date, the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Restricted Subsidiary subject
thereto) and any renewals or extensions thereof, provided that (i) the Lien does
not extend to any additional property, and (ii) the obligations secured or
benefited thereby constitutes Refinancing Indebtedness; (c) Liens for taxes,
assessments or other governmental charges, not yet due or which are being
Properly Contested, and which in all cases are junior to the Lien of the
Administrative Agent; (d) Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, landlords or other like Liens imposed by Law or arising
in the Ordinary Course of Business which are not overdue for a period of more
than 60 days or which are being Properly Contested; (e) Liens, pledges or
deposits in the Ordinary Course of Business in connection with (i) insurance,
workers compensation, unemployment insurance and social security legislation,
(ii) contracts, bids, government contracts, and surety, appeal, customs,
performance and return-of-money bonds and (iii) other similar obligations
(exclusive of obligations in respect of the payment for borrowed money), whether
pursuant to contracts, statutory requirements, common law or consensual
arrangements, other than any Lien imposed by ERISA; 93



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc027.jpg]
(f) Liens arising in the Ordinary Course of Business consisting of deposits to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature, in each case, incurred in the Ordinary Course of Business; (g) Liens
with respect to minor defects in title and easements, rights-of-way, covenants,
consents, reservations, encroachments, variations and zoning and other similar
restrictions, charges, encumbrances or title defects affecting Real Property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person and do not materially detract from the value of or materially impair the
use by the Loan Parties in the Ordinary Course of Business of the property
subject to or to be subject to such encumbrance; (h) Liens securing judgments
for the payment of money not constituting an Event of Default under Section 9.01
or securing appeal or other surety bonds related to such judgments, and which in
all cases are junior to the Lien of the Administrative Agent; (i) Liens securing
Indebtedness permitted under Section 8.01(f); provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (including any leases and chattel paper related to such property,
any lease or rental payments related to such property and any proceeds of such
property) and (ii) the Indebtedness secured thereby does not exceed the cost or
Fair Market Value, whichever is lower, of the property being acquired on the
date of acquisition; (j) Liens arising from precautionary Uniform Commercial
Code financing statement filings regarding leases entered into in the Ordinary
Course of Business; (k) operating leases or subleases (other than leases or
sublease of any Aircraft subject to an Aircraft Mortgage) granted by the Loan
Parties to any other Person in the Ordinary Course of Business; (l) Liens (a) of
a collection bank arising under Section 4-210 of the UCC or any comparable or
successor provision on items in the course of collection, (b) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
Ordinary Course of Business and (c) in favor of banking institutions arising as
a matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry; (m) Liens
in favor of customs and revenue authorities imposed by Law to secure payment of
customs duties in connection with the importation of goods and arising in the
Ordinary Course of Business which are not overdue for a period of more than 60
days or which are being Properly Contested; (n) Liens on the collateral securing
the ABL Obligations to the extent such Liens are permitted by and subject to the
Intercreditor Agreement; (o) Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; (p) Liens
securing the Junior Lien Debt permitted under Section 8.01(z); provided that it
is at all times subject to the Junior Lien Intercreditor Agreement; and (q) (p)
Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby, nor
(ii) the aggregate Fair Market Value 94



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc028.jpg]
(d) Dispositions that result from a casualty or condemnation in respect of such
property or assets and is not otherwise an Event of Default so long as all
proceeds thereof are applied in accordance with Section 2.06(c); (e) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other Intellectual Property rights in the Ordinary Course of Business, (f) (i)
the lapse of immaterial registered patents, trademarks, copyrights and other
Intellectual Property to the extent maintaining such registered Intellectual
Property is not economically desirable in the conduct of its business or (ii)
the abandonment of patents, trademarks, copyrights, or other intellectual
property rights in the Ordinary Course of Business so long as in each case under
clauses (i) and (ii), such lapse or abandonment is not materially adverse to the
interests of the Secured Parties; (g) the leasing or subleasing of assets (other
than sale and leaseback transactions prohibited under Section 8.15) in the
Ordinary Course of Business; (h) Dispositions that consist of the sale or
discount in the Ordinary Course of Business of overdue Accounts in connection
with the compromise, settlement or collection thereof; provided that the Net
Cash Proceeds from such Disposition shall be deposited in a Controlled Deposit
Account; (i) Dispositions among the Loan Parties or by any Subsidiary to a Loan
Party; (j) Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party; (k) Dispositions of surplus, outdated,
obsolete or worn out property in the Ordinary Course of Business; (l) the
Specified Dispositions in accordance with Schedule A; or (m) (l) other
Dispositions of assets so long as (i) no Event of Default has occurred and is
continuing at the time of such Disposition and (ii) the Fair Market Value of all
such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $5,000,000 in the aggregate in any fiscal year.
8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that: (a) each Subsidiary may make Restricted Payments, directly or
indirectly, to any Borrower; (b) the Company and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person; (c) the Company, the Borrowers
and each Restricted Subsidiary may purchase, redeem or otherwise acquire shares
of its common stock or other common Equity Interests or warrants or options to
acquire any such shares in connection with customary employee or management
agreements, plans or arrangements, all in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement; (d) the Borrower may acquire its
common stock upon the exercise of stock options or the vesting of restricted
stock units if such common stock represents a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with such exercise 97



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc029.jpg]
termination of any Indebtedness or (y) any amounts under the Acceptable Letter
of Credit Reimbursement Agreement (as defined in the ABL Loan Agreement),
including any taxes, fees, charges or other costs or expenses, except: (i)
payments when due of regularly scheduled interest and principal payments
(including mandatory prepayments arising as a result of a change of control or
sale of substantially all assets), other than (x) payments in respect of any
Subordinated Debt prohibited by the Subordination Provisions thereof and (y) any
payment in respect of the Acceptable Letter of Credit Reimbursement Agreement
(as defined in the ABL Loan Agreement); (ii) payments made through the
incurrence of Refinancing Indebtedness; (iii) payments of secured Indebtedness
that becomes due as a result of a voluntary sale or transfer permitted hereunder
of the property securing such Indebtedness; (iv) payments made solely from and
substantially contemporaneously with the proceeds of the issuance of Equity
Interests by the Company (other than Disqualified Equity Interests); (v)
optional payment, prepayments or redemptions in respect of any Indebtedness
(other than Subordinated Debt to the extent contrary to the Subordination
Provisions applicable thereto) so long as the Payment Conditions are satisfied
(a “Specified Debt Payment”); and (vi) payments under paragraph 3 of the
Acceptable Letter of Credit Reimbursement Agreement (as defined in the ABL Loan
Agreement) after satisfaction of the conditions set forth therein. (b) Amend,
modify or change in any manner any term or condition of any Indebtedness
permitted under Section 8.01(b), (d), (f), (g), (j), (l) or (n) outstanding on
the Effective Date, in each case so that the terms and conditions thereof are
less favorable in any material respect to the Administrative Agent and the
Lenders than the terms of such Indebtedness as of the Effective Date. (c) Amend,
modify or change in any manner any term or condition of the ABL Loan Documents,
unless such modifications are expressly permitted by the terms of the
Intercreditor Agreement. (d) Amend, modify or change in any manner any term or
condition of the Acceptable Letter of Credit Reimbursement Agreement (as defined
in the ABL Loan Agreement) without the prior written consent of the
Administrative Agent. (e) Amend, modify or change in any manner any term or
condition of the Junior Lien Documents, unless such modifications are not
prohibited by the terms of the Junior Lien Intercreditor Agreement. 8.12
Reserved. 8.13 Creation of New Subsidiaries. Create or acquire any new
Subsidiary after the Effective Date other than Subsidiaries created or acquired
in accordance with Section 7.12. 8.14 Securities of Subsidiaries. Permit any
Restricted Subsidiary to issue any Equity Interests (whether for value or
otherwise) to any Person other than a Loan Party. 99



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc030.jpg]
(a) Subject to Section 9.03(b) below, all payments made by Loan Parties in
respect of the Loan Obligations shall be applied (a) first, as specifically
required in the Loan Documents; (b) second, to Loan Obligations then due and
owing; (c) third, to other Loan Obligations specified by Borrower Agent; and (d)
fourth, as determined by the Administrative Agent in its discretion. Any amount
applied to the Tranche A Loans shall be applied first to the Tranche A Loans
that are not Tranche A FILO Term Loans until repaid in full, and then to Tranche
A FILO Term Loans. (b) Notwithstanding any provision to the contrary contained
herein, after the exercise of remedies provided for in Section 9.02 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.17, be applied by the
Administrative Agent in the following order: First, to all fees, indemnities,
expenses and other amounts (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent and amounts payable under Article IV) due
to the Administrative Agent in its capacity as such, until paid in full; Second,
to that portion of the Loan Obligations constituting fees, indemnities and other
amounts (other than principal, interest and other Obligations expressly
described in clauses Third through Sixth below) payable to the Lenders
(including reasonable fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them until paid in full; Third, (i) (a) first, with respect to that portion of
the Loan Obligations constituting accrued and interest on the Tranche A Loans,
the proceeds of Term Loan A Equipment to be distributed ratably among the
Tranche A Lenders in proportion to the respective amounts described in this
clause Third payable to them until paid in full, (b) second, with respect to
that portion of the Obligations constituting unpaid principal of the Tranche A
Loans, any remainder of the proceeds of Term Loan A Equipment to be distributed
ratably among the Tranche A Lenders in proportion to the respective amounts
described in this clause Third payable to them until paid in full and (c),
third, with respect to any other Loan Obligations, any remainder of the proceeds
of Term Loan A Equipment to be distributed ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them until paid in full, (ii) (a) first, with respect to that portion of the
Loan Obligations constituting accrued and interest on the Tranche B Term Loans,
the proceeds of Term Loan B Equipment to be distributed ratably among the
Tranche B Term Lenders in proportion to the respective amounts described in this
clause Third payable to them until paid in full, (b) second, with respect to
that portion of the Obligations constituting unpaid principal of the Tranche B
Term Loans, any remainder of the proceeds of Term Loan B Equipment to be
distributed ratably among the Tranche B Term Lenders in proportion to the
respective amounts described in this clause Third payable to them until paid in
full and (c), third, with respect to any other Loan Obligations, any remainder
of the proceeds of Term Loan B Equipment to be distributed ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them until paid in full and (iii) (a) first, with respect to that
portion of the Loan Obligations constituting accrued and interest on the CapX
Loans, the proceeds of CapX Equipment to be distributed ratably among the CapX
Lenders in proportion to the respective amounts described in this clause Third
payable to them until paid in full, (b) second, with respect to that portion of
the Obligations constituting unpaid principal of the CapX Loans, any remainder
of the proceeds of CapX Equipment to be distributed ratably among the CapX
Lenders in proportion to the respective amounts described in this clause Third
payable to them until paid in full and (c), third, with respect to any other
Loan Obligations, any remainder of the proceeds of CapX Equipment to be
distributed ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them until paid in full, ; 104



--------------------------------------------------------------------------------



 
[termloanthirdamendmentoc031.jpg]
Fourth, to the payment of Priority Swap Obligations to the extent a Credit
Product Reserve has been established therefor, ratably among the Lenders and the
applicable Credit Product Providers in proportion to the respective amounts
described in this clause Fourth payable to them until paid in full; Fifth, to
payment of Conforming Credit Product Obligations (other than (i) Priority Swap
Obligations to the extent paid under clause Fourth above and (ii) in respect of
Leasing Services) ratably to the Credit Product Providers in proportion to the
respective amounts described in this clause Fifth payable to them until paid in
full; Sixth, to all other Obligations (including Credit Product Obligations to
the extent not paid under clauses Fourth or Fifth above) that are due and
payable to the Administrative Agent and the other Secured Parties, or any of
them, on such date, ratably based on the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date until paid in full; and Last, the balance, if any, after Payment in
Full, to the Borrowers or as otherwise required by Law. Any amount applied to
the Tranche A Loans shall be applied first to the Tranche A Loans that are not
Tranche A FILO Term Loans until repaid in full, and then to Tranche A FILO Term
Loans. (c) Amounts distributed with respect to any Credit Product Obligations
shall be the lesser of (i) the maximum Credit Product Obligations last reported
to the Administrative Agent or (ii) the actual Credit Product Obligations as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Credit Product
Obligations, and may request a reasonably detailed calculation of such amount
from the applicable Credit Product Provider. The allocations set forth in this
Section are solely to determine the rights and priorities of Administrative
Agent and Secured Parties as among themselves, and may be changed by agreement
among them without the consent of any Borrower. This Section is not for the
benefit of or enforceable by any Loan Party. (d) For purposes of Section
9.03(b), “paid in full” of a type of Obligation means payment in cash or
immediately available funds of all amounts owing on account of such type of
Obligation, including interest accrued after the commencement of any Insolvency
Event, default interest, interest on interest, and expense reimbursements,
irrespective of whether any of the foregoing would be or is allowed or
disallowed in whole or in part in any proceeding under Debtor Relief Laws. (e)
Administrative Agent shall not be liable for any application of amounts made by
it in good faith under this Section 9.03, notwithstanding the fact that any such
application is subsequently determined to have been made in error. ARTICLE X
ADMINISTRATIVE AGENT 10.01 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints BMO to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of 105



--------------------------------------------------------------------------------



 